DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the Office notes that the claims require “driving the pre-grouping conveyor-belt in a continuous fashion” (claim 1) and “the pre-grouping conveyor is driven intermittently” (claim 11).  Upon further review, the pre-grouping conveyor that is driven intermittently is deemed to be referring to #111.2 (see para 0045 of instant PG Pub).  The pre-grouping conveyor-belt that is driven in a continuous fashion is understood to be #111.1.  
However, claim 1 also recites, “a pre-grouping conveyor-belt of a pre-grouping conveyor having a discharging end”.  While it is understood that a “pre-grouping conveyor” could encompass 111.1 and 111.2, the claims as presently written do not adequately present this possibility.  Claim 1 establishes that the pre-grouping conveyor comprises a pre-grouping conveyor-belt, but does not establish that it is comprised of other elements.  As such, when claim 11 recites an “intermittent” motion for a conveyor that is already described as being driven “continuously” in claim 1.  This presents a conflict that is not resolvable given the present wording.  The Office will interpret as best understood, but it is recommended that the language and claim elements be more clearly written so as to properly distinguish which elements are being driven continuously and which are being driven intermittently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock et al. (DE 10 2016 201 282) hereinafter referred to as Piepenbrock alternatively in further view of Peterman et al. (WO 2017/041007 A1) hereinafter referred to as Peterman in view of Worth (GB 2540429 A).  See previously provided translation of Piepenbrock for references cited below.
Regarding claim 1, Piepenbrock discloses a packing method of packing articles (14) into a packing box (28), the method comprising pre-grouping (via 18; fig. 2; paragraph 0029) articles to be packed into the packing box into a set of pre-grouped articles (22) on a pre-grouping surface (25, 29) provided by a pre-grouping conveyor-belt (19; or 19 and 26) of a pre-grouping conveyor (19 and 26) having a discharging end (figs. 5-6; near 28), wherein the articles are pre-grouped in at least one row of articles (fig. 2) to provide the set of pre-grouped articles such that each subsequent article in a row partly overlaps a preceding article in said row (paragraphs 0029-0030), wherein a first article in each row of the at least one row is at an end of the row associated with the discharging end of the pre-grouping conveyor (figs. 5-6); and 
providing the articles (14) of the set of pre-grouped articles from the pre-grouping surface (25, 29) of the pre-grouping conveyor-belt into the packing box consecutively (figs. 4-6) by: 
providing one of a cassette box (alternatively 28) and the packing box (28) at the discharging end (figs. 5-6; near 28) of the pre-grouping conveyer (19 and 26) such that an opening of said one of the cassette box (alternatively 28) and the packing box (28) faces (fig. 5) the discharging end of the pre-grouping conveyor for the articles of the set of pre-grouped articles to be discharged from the pre-grouping conveyor belt into said one of the cassette box and the packing box such that the first article in a row of the set of pre-grouped articles is supported on a side wall of said one of the cassette box and the packing box while each subsequent article provided in said one of the cassette box and the packing box is supported on the preceding article of the pre-grouped set (fig. 5);
moving downwards (figs. 5-6; paragraph 0037) said one of the cassette box and the packing box in a continuous fashion while driving the pre-grouping conveyor-belt in a continuous fashion such that the set of pre-grouped articles on the pre-grouping surface of the pre-grouping conveyer-belt moves towards the discharging end of the pre-grouping conveyor and the opening of said one of the cassette box and the packing box (paragraph 0030 – “portion beads 22 that follow each other continuously at a distance” – demonstrates that the conveyor belt which supports the groupings 22 of articles moves in a continuous manner; paragraph 0037 – “stacking axis angle β can also be changed during the filling process… the relative drop height of the chips 14 compared to chips 14 already in the packaging container 28 changes only relatively slightly during the filling process”.  Given that the groups 22 are fed continuously and that the angle changes so as to maintain a similar drop height during filling, it is deemed that the cassette box/packing box 28 moves continuously as well to accommodate this), and that the articles of the set of pre-grouped articles are discharged from the pre-grouping conveyor-belt into said one of the cassette box and the packing box such that the first article in a row of the set of pre-grouped articles is supported on said side wall (fig. 5) of said one of the cassette box (alternatively 28) and the packing box (28), while each subsequent article provided in said one of the cassette box and the packing box is supported on the preceding article of the pre-grouped set (figs. 5-6), wherein the pre-grouping conveyor-belt is driven at a velocity providing sufficient speed to each article of the set of pre-grouped articles discharged from the pre-grouping conveyor-belt to bridge a gap between the discharge end of the pre-grouping conveyor and said one of the cassette box and the packing box into said one of the cassette box and the packing box (figs. 5-6; paragraph 0037). 

Piepenbrock discloses the articles of the set of pre-grouped articles are discharged from the pre-grouping conveyor-belt into said one of the cassette box and the packing box such that the first article in a row of the set of pre-grouped articles is supported on a side wall, but does not disclose wherein the side wall is to a side of said opening, and in case the articles of the set of pre-grouped articles are provided into the cassette box, providing the articles from the cassette box into the packing box
However, Peterman (figs. 12-14) teaches providing one of a cassette box (60A, 60B; fig. 6) and the packing box (32) at the discharging end (figs. 5-6; near 28) of the conveyer (24) such that an opening of said one of the cassette box (60A, 60B; fig. 6) and the packing box faces (figs. 12-14) the discharging end of the conveyor for the articles of the set of articles (A) to be discharged (figs. 12-14) from the conveyor belt into said one of the cassette box and the packing box such that the first article (A) in a row of the set of pre-grouped articles is supported on a side wall (74) of said one of the cassette box and the packing box while each subsequent article provided in said one of the cassette box and the packing box is supported on the preceding article of the set (figs. 6 and 8), wherein said side wall is to a side of said opening (figs. 6, 8 and 11-14); moving downwards (figs. 12-14) said one of the cassette box and the packing box (pg. 23 lines 14-20); and in case the articles of the set of pre-grouped articles are provided into the cassette box, providing the articles from the cassette box into the packing box (32; figs. 11-14).
Given the teachings of Peterman, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the orientation of Piepenbrock’s cassette box/packing box (28) to that of Peterman’s to have the pre-grouped articles of Piepenbrock more easily rest on a sidewall and maintain their orientation.  This sidewall as taught by Piepenbrock is to the side of the opening.  Additionally, while Piepenbrock teaches a form of lowering the cassette box (28) via a pivoting motion, incorporating Peterman’s new cassette orientation would also involve incorporating the moving downwards step of Peterman so as to maintain the spatial relationship between the articles to be placed into the cassette/box.  Alternatively, Peterman can also teach that it would have been obvious to have a cassette box be used to hold the articles ahead of providing the articles to a packing box.  Doing so would allow for the articles to be collected in such a way as to ensure their proper orientation ahead of final packaging to aid in uniformity of placement within the packing box.

While Piepenbrock as modified by Peterman above discloses moving downwards (Peterman - figs. 12-14) said one of the cassette box and the packing box, it does not disclose the motion as being “continuous”.
However, Worth teaches a similar packing method which includes moving downwards (pg. 7 lines 4-5, 18-20) said one of the cassette box (28 and/or 16) and the packing box in a continuous fashion (claim 3).
Given the teachings of Worth, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the indexing downward motion of Piepenbrock as modified by Peterman to have a continuous motion as taught by Worth.  Worth teaches that movable supports for articles coming off of conveyors can either be continuous (claim 3) or indexed (claim 4).  A benefit known at the time of effective filing of the instant invention for continuous motion is that it reduces jostling of the articles by having them move in a continuous manner thus helping to reduce external forces on them due to acceleration which could, in some cases, damage the articles or the machinery.

Regarding claim 2, Piepenbrock discloses wherein the pre-grouping conveyor (19 and 26) comprises first and second pre-grouping conveyor parts (19 and 26), each having a pre-grouping conveyor-belt (19 and 26) comprising the pre-grouping surface (25, 29), and initially articles are pre-grouped into a set of pre-grouped articles on the pre-grouping conveyor-belt of the second pre-grouping conveyor part (19) and are subsequently transferred to the pre-grouping conveyor-belt of the first pre-grouping conveyor part (26) by driving the conveyor-belts of the first and second pre-grouping conveyor parts (paragraph 30).

Regarding claim 6, Piepenbrock as modified by Peterman above discloses wherein said one of the cassette box (Peterman – 60A, 60B; fig. 6) and the packing box is held and moved by a robot arm (Peterman – 50, 50’; 50A, 50B) of a packing robot (Peterman – pg. 12 lines 8-22; 50, 50’; 50A, 50B), the robot arm allowing for a movement thereof to position said one of the cassette box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and the packing box, optionally the robot arm allowing for an articulated movement (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6), optionally the robot arm being configured as a beam that can be driven in at least two orthogonal directions and having a pivotal arrangement at an end of the beam for holding said one of the cassette box and the packing box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6).

Regarding claim 9, Piepenbrock discloses wherein the articles are supplied on at least one article supply conveyor (15; alternatively 16 and/or 17) to the pre-grouping surface (25, 29).

Regarding claim 12, Piepenbrock as modified by Peterman above discloses a packing device (Piepenbrock – figs. 2, 5-6) for packing articles (Piepenbrock – 14; Peterman – 60A, 60B, fig. 6) into a packing box (Peterman - 32), the device comprising 
an arrangement (Piepenbrock – 19 and 26; alternatively 19, 26 and 20) for pre-grouping articles to be packed into the packing box into the set of pre-grouped articles on the pre-grouping surface, wherein the arrangement comprises a pre-grouping conveyor (Piepenbrock – 19 and 26) having a pre-grouping conveyor-belt (Piepenbrock – 19; or 19 and 26) providing a pre-grouping surface (Piepenbrock – 25, 29) for pre-grouping articles to be packed into the packing box into a set of pre-grouped articles (Piepenbrock – 22); and 
a holding and manipulating assembly (Peterman – 50, 50’; 50A, 50B) providing one of a cassette box (Peterman – 60A, 60B; fig. 6) and the packing box (Peterman – 32) at a discharging end of the pre-grouping conveyor such that an opening of said one of the cassette (Peterman – 60A, 60B; fig. 6) and the packing box faces (Peterman – fig. 11; faces end of comparable conveyor 24) the discharging end of the pre-grouping conveyor, wherein the packing device is configured for performing the packing method of claim 1 (see rejection of Claim 1 above).
Given the teachings of Peterman, it would have been obvious to have a cassette box and manipulating assembly be used to hold the articles ahead of providing the articles to a packing box.  Piepenbrock was concerned with having a receiving element (28) at the end of a pre-grouping conveyor, so making use of the cassette box of Peterman would have been an obvious substitution.  Doing so would allow for the articles to be collected in such a way as to ensure their proper orientation ahead of final packaging to aid in uniformity of placement within the packing box.

Regarding claim 13, Piepenbrock discloses wherein the pre-grouping conveyor (Piepenbrock – 19 and 26) comprises first and second pre-grouping conveyor parts (Piepenbrock – 19 and 26), each having a pre-grouping conveyor-belt (Piepenbrock – 19 and 26) comprising the pre-grouping surface (Piepenbrock – 25, 29).

Regarding claim 15, Piepenbrock as modified by Peterman above discloses wherein the holding and manipulating assembly comprises a packing robot (Peterman – pg. 12 lines 8-22; 50, 50’; 50A, 50B) having a robot arm (Peterman – 50, 50’; 50A, 50B) for holding and moving said one of the cassette box (Peterman – 60A, 60B; fig. 6) and the packing box, the robot arm allowing for a movement thereof to position said one of the cassette box (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and the packing box.

Regarding claim 16, Piepenbrock as modified by Peterman above discloses wherein the robot arm (Peterman – 50, 50’; 50A, 50B) allows for an articulated movement (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6).

Regarding claim 17, Piepenbrock as modified by Peterman above discloses wherein the robot arm (Peterman – 50, 50’; 50A, 50B) is configured as a beam (Peterman – 54) that can be driven in at least two orthogonal directions (Peterman – figs. 11-14; pg. 13  line 21 – pg. 16 line 13; pg. 24 line 19 – pg. 26 line 6) and has a pivotal arrangement (J3) at an end of the beam for holding said one of the cassette box and the packing box.

Regarding claim 18, Piepenbrock as modified by Peterman above discloses wherein the step of providing one of a cassette box (Peterman – 60A, 60B; fig. 6) and the packing box at the discharging end of the pre-grouping conveyer belt (Piepenbrock - 19; or 19 and 26) such that an opening of said one of the cassette box and the packing box faces the discharging end of the pre-grouping conveyor belt comprises providing the cassette box or packing box at the discharging end of the pre-grouping conveyer belt such that the side wall (Peterman - 74) which supports the articles is in the same plane or a parallel plane to the pre-grouping conveyor (Peterman – figs. 12-14).

Regarding claim 19, Piepenbrock as modified by Peterman and Worth above discloses wherein the step of moving downwards (Peterman - pg. 23 lines 14-20) said one of the cassette box (Peterman – 60A, 60B; fig. 6) and the packing box in a continuous fashion (Worth – claim 3) while driving the pre-grouping conveyor-belt (Piepenbrock - 19; or 19 and 26) in a continuous fashion (Piepenbrock – paragraph 0030) comprises moving said one of the cassette box and the packing box translationally downwards in a direction perpendicular (Peterman – figs. 12-14) to the movement direction of the pre-grouping conveyor-belt.

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in view of Peterman (WO 2017/041007 A1) in view of Worth (GB 2540429 A) in view of Jeffs (GB 2 046 711 A).
Regarding claim 3, Piepenbrock as modified by Peterman above discloses wherein the pre-grouping conveyor (Piepenbrock - 19 and 26) comprises at least two stretches (Piepenbrock - 19 and 26) of pre-grouping conveyor-belt, each stretch of pre-grouping conveyor-belt comprising the pre-grouping surface (Piepenbrock - 25, 29) and being guided along a same track of the pre-grouping conveyor and each stretch of pre-grouping conveyor-belt being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (Piepenbrock – fig. 2, #19 and 26 are separate conveyor assemblies capable of being driven separately), and initially articles (Piepenbrock - 14) are pre-grouped into a set of pre-grouped articles (Piepenbrock - 22) on a stretch of pre-grouping conveyor-belt (Piepenbrock - 19; or 19 and 26) and subsequently are provided from the respective stretch of pre-grouping conveyor-belt into said one of the cassette box (Peterman - 60A, 60B; fig. 6) and the packing box (Piepenbrock – 28; alternatively Peterman - 32) by appropriately driving the respective stretch of pre-grouping conveyor-belt (Piepenbrock – paragraphs 30-31, 37).

Wherein the Applicant may argue that separate drives for the respective conveyors are not disclosed by Piepenbrock, the Office alternatively turns to Jeffs.
Jeffs (figs. 2-6) teaches each stretch of pre-grouping conveyor-belt (12, 13) being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (page 1 lines 104-120).
Given the teachings of Jeffs, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock in view of Peterman to have each stretch of the pre-grouping conveyor-belt being driven by a separate drive and allow them to operate independent of one another.  Both Piepenbrock and Jeffs are concerned with the problem of shingling flat articles for packaging.  Making use of the separate and independently driving conveyors of Jeffs would allow for the shingled groups of articles to be formed without having to physically stop them due to the relative difference in belt speed.

Regarding claim 14, Piepenbrock discloses wherein pre-grouping conveyor (Piepenbrock – 19 and 26) comprises at least two stretches of pre-grouping conveyor-belt (Piepenbrock – 19 and 26), each stretch of pre-grouping conveyor-belt comprising the pre-grouping surface (Piepenbrock – 25, 29) and being guided along a same track of the pre-grouping conveyor (Piepenbrock – fig. 2) and each stretch of pre-grouping conveyor-belt being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (Piepenbrock – fig. 2, #19 and 26 are separate conveyor assemblies capable of being driven separately).
Wherein the Applicant may argue that separate drives for the respective conveyors are not disclosed by Piepenbrock, the Office alternatively turns to Jeffs.
Jeffs (figs. 2-6) teaches each stretch of pre-grouping conveyor-belt (12, 13) being driven by a separate drive to allow driving the stretches of pre-grouping conveyor-belt independent from one another (page 1 lines 104-120).
Given the teachings of Jeffs, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock in view of Peterman to have each stretch of the pre-grouping conveyor-belt being driven by a separate drive and allow them to operate independent of one another.  Both Piepenbrock and Jeffs are concerned with the problem of shingling flat articles for packaging.  Making use of the separate and independently driving conveyors of Jeffs would allow for the shingled groups of articles to be formed without having to physically stop them due to the relative difference in belt speed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in further view of Peterman (WO 2017/041007 A1) in view of Worth (GB 2540429 A) in view of Wipf et al. (US Patent 6,711,880 B2) hereinafter referred to as Wipf.
Regarding claim 10, Piepenbrock fails to disclose wherein the articles are positioned on the pre-grouping surface using a delta robot to provide the set of pre-grouped articles.
However, Hawes teaches wherein the articles (P) are positioned (fig. 1; col. 2 lines 46-56) on the pre-grouping surface (50) using a delta robot (3; col. 2 lines 31-39) to provide the set of pre-grouped articles.
Given the teachings of Wipf, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Piepenbrock with the step of positioning the articles using a delta robot as taught by Wipf.  Piepenbrock is already concerned with the problem of positioning articles on the pre-grouping surface.  Wipf teaches that this step can be accomplished with a delta robot and is desirable because it can accurately position and orient the articles to be packaged so that they are conveyed with the proper spacing as needed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piepenbrock (DE 10 2016 201 282) in further view of Peterman (WO 2017/041007 A1) in view of Worth (GB 2540429 A) in view of Focke et al. (US Patent 5,430,994) in view of Focke.
Regarding claim 11, Piepenbrock discloses wherein the article supply conveyor (15) is provided in line with but at a higher level than the pre-grouping conveyor (19 and 26; fig. 2), and, when pre-grouping articles into a set of pre-grouped articles, the pre-grouping conveyor is driven to provide a set of pre-grouped articles such that each subsequent article in a row partly overlaps a preceding article in the row (#22; fig. 2).  Piepenbrock fails to disclose that the pre-grouping conveyor is driven intermittently to accomplish this pre-grouping of articles.  
However Focke teaches when pre-grouping articles into a set of pre-grouped articles, the pre-grouping conveyor (5 and 43) is driven intermittently (#43 is driven intermittently; figs. 3-6; col. 4 lines 29-34) to provide a set of pre-grouped articles such that each subsequent article in a row partly overlaps a preceding article in the row.
Given the teachings of Focke it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the intermittently driven feature of the pre-grouping conveyor of Focke with pre-grouping conveyor of Piepenbrock.  Pienpenbrock uses a portioning device to pre-group the articles, but Focke teaches an alternative means of pre-grouping the articles by having a downstream belt be driven intermittently so that the articles with group together as the upstream belt continually supplies articles.  Doing so would reduce cost of construction as it would not require a separate element to create the groups but rather would simply have one belt be driven intermittently so as to create the grouping.

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 
The 35 USC 112a rejection as it pertains to claim 11 is maintained for reasons detailed above.  In short, while the Office generally understands what it being claimed, the wording used is deemed to create a conflict with the original disclosure.
Applicant’s arguments with respect to the prior art rejections of claim 1 and its dependents are deemed to be addressed with a new grounds of rejection necessitated by the Applicant’s amendments.  The positive inclusion of Peterman into the rejection is deemed to address the limitations regarding the orientation of the “side wall” of the cartridge box / packing box.  Peterman is also deemed to teach that there is a vertical downward motion of the cartridge box / packing box as it is being loaded with articles.  While Peterman describes this motion as “indexing”, the teachings of Worth are deemed to show that similar article receiving mechanisms can be made to work with either an indexing or continuous motion for the reasons provided above.
The Applicant’s arguments with respect to claim 11 are deemed to have been addressed with Focke as detailed in the rejection above.  This was also necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731